Citation Nr: 0312688	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  03-15 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals, left great toe fracture.

2.  Entitlement to service connection for patellofemoral 
syndrome, right knee.

3.  Entitlement to service connection for patellofemoral 
syndrome, left knee.

4.  Entitlement to service connection for skin condition.

5.  Entitlement to service connection for residuals, lumbar 
spine injury with degenerative joint disease L5-S1.

6.  Entitlement to service connection for residuals, right 
foot injury.

7.  Entitlement to service connection for gastroentestinitis.

8.  Entitlement to service connection for diverticulosis.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA).


REMAND

A preliminary review of the record discloses that this case 
must be remanded to the RO to address a procedural matter.

The record contains a VA Form 9, in which the veteran 
expressed his desire to have a video conference hearing 
before a Member of the Board.  The requested hearing must be 
scheduled.  Since travel Board and videoconference hearings 
are in general scheduled by the RO (See 38 C.F.R. § 20.704(a) 
(2002)), the Board is herein remanding the case for the 
purpose of satisfying this procedural due process obligation.

In view of the foregoing, the Board must remand the case to 
ensure that the veteran is afforded all due process of law 
considerations.  Accordingly, this case is REMANDED for the 
following development:

The RO should make the necessary arrangements 
to schedule the veteran for a hearing by the 
use of videoconferencing.  The RO should 
notify the veteran of the date, time and 
place of such a hearing by letter mailed to 
his current address of record.  The veteran 
is further advised that if he desires to 
withdraw the hearing request prior to the 
hearing, he may do so in writing pursuant to 
applicable provisions.  All correspondence 
pertaining to this matter should be 
associated with the claims folder.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




